—In an action, inter alia, to recover damages for breach of contract, the defendant appeals from an order of the Supreme Court, Nassau County (Lally, J.), dated March 27, 2000, which denied his motion pursuant to CPLR 5015 to vacate an order of the same court, dated August 30, 1999, granting the plaintiff’s application to strike his answer upon his default in appearing at a court conference, and directed an inquest on the issue of damages.
Ordered that the order is affirmed, with costs.
A defendant attempting to vacate a default must establish both a reasonable excuse for the default and a meritorious defense (see, Rodriguez v Read, 266 AD2d 271; Roussodimou v Zafiriadis, 238 AD2d 568). The Supreme Court properly denied the defendant’s motion to vacate his default as he failed to *336demonstrate that he had a meritorious defense to the plaintiffs action. O’Brien, J. P., Thompson, H. Miller and Schmidt, JJ., concur.